Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed Nov. 29, 2021.  Claims 1-20 are pending in the case. Claims 1 and 15 are independent claims.
Claim 15 is allowed.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Nov. 29, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Traughber et al. (hereinafter Traughber) U.S. Patent Publication No.  2012/0278104 in view of Rao et al. (hereinafter Rao) U.S. Patent Publication No.  2020/0118680 and in further view of Bolen et al. (hereinafter Bolen) U.S. Patent Publication No.  2008/0168267.
With respect to independent claim 1, Traughber teaches a patient request system comprising a tablet computer configured for entry of patient requests (see Fig. 4 and para [23]-[26][61]), the tablet computer being configured to display a first menu having selectable buttons (see e.g. Fig. 7) corresponding to basic request categories for a patient in response to selection of a make a request input on a predecessor screen of the tablet computer (see e.g. Fig. 4 para [33]-[59] – “patient communication device 110 is a menu driven touch-screen device”), the tablet computer 
Traughber does not expressly show the first menu being displayed in response to selection of a make a request input on a predecessor screen of the tablet computer, the predecessor screen being devoid of any of the selectable buttons corresponding to the basic request categories of the first menu. However, Rao teaches similar feature (see e.g. para [87]-[91] Fig. 3, 4 – Both Fig. 3 and 4 show a predecessor screen that user can input and get into different medical treatment related menus “when a patient clicks on the My Care Team icon in the patient's App, the App takes the patient to the My Care Team Page, which has separate buttons for nurses, patient-care assistants, case managers, therapists, and other categories of healthcare professionals on the patient's care team.”).  Both Rao and Traughber are directed to medical treatment GUI. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Traughber and Rao in front of them to modify the system of Traughber to include the above feature.  The motivation to combine Traughber and Rao comes from Rao.  Rao discloses the motivation to display login screen and main screen so that the content/menu is customized to a specific user (see e.g. para [87]-[91]).
Traughber does not expressly show the tablet computer also being configured to display a plurality of selectable icons corresponding to most common requests for the healthcare facility, the plurality of selectable icons that are displayed on the tablet computer varying by unit of the healthcare facility in which the tablet computer is located, wherein the server is configured to monitor patient requests over time and automatically change the plurality of selectable icons appearing on the tablet computer to match the most common requests that are made in each of unit of the healthcare facility based on historical data for the healthcare facility.  However, Bolen teaches that the display of any GUI element can by dynamically changed based on usage history, time and the determined location of the device (see e.g. Abstract and para [23]-[27][30]-[32] – “reconfigure a user interface and/or a function of a button of the mobile device in response to at least one of the usage profile and a user profile of a user of the mobile device. The sensor may include at least one of a timer, a location detector, a usage detector and a user detector.” The examiner notes the “buttons” corresponds to the recited icons). Both Bolen and Traughber are directed to GUI display methods. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Traughber and Bolen in front of them to further modify the modified system of Traughber to include the above feature.  The motivation to combine Traughber and Bolen comes from Bolen.  Bolen discloses the motivation to dynamically display available buttons/icons based on usage history and location so that the display can better serve the user (see e.g. Abstract and para [23]-[27][30]-[32]).
With respect to dependent claim 2,  the modified Traughber teaches the tablet computer is configured to display a list of specific patient requests made by the patient and a status of each specific patient request (see e.g. Fig. 5A-I and para [427] [430]).  
With respect to dependent claim 3, the modified Traughber teaches the tablet computer is configured to display a list of caregivers assigned to the patient (see Fig. 4, 8D).  
With respect to dependent claim 5, the modified Traughber teaches the basic categories included in first menu includes one or more of the following options: I'm thirsty, I'm hungry, I feel, help me with, services, room, bring me, or mother/baby (see e.g. Fig. 7).  
With respect to dependent claim 6, the modified Traughber teaches in response to selection of the I'm thirsty option on the first menu, the specific patient requests appearing on the second menu include one or more of the following options: water, ice, juice, ginger ale, cola, diet cola, clear soda, clear diet soda, nutritional drink, or other drink (see para [30] Fig. 8B).  
With respect to dependent claim 7, the modified Traughber teaches in response to selection of the I'm hungry option on the first menu, the specific patient requests appearing on the second menu include one or more of the following options: crackers, meal, Jell-O, other snack, or popsicle (see e.g. para [30] Fig. 8B).  
With respect to dependent claim 8, the modified Traughber teaches in response to selection of the I feel option on the first menu, the specific patient requests appearing on the second menu include one or more of the following options: sick, pain, hot/cold, cold feet, can't sleep, or other need (see e.g. Fig. 7 8A).  
With respect to dependent claim 9, the modified Traughber teaches in response to selection of the help me with option on the first menu, the specific patient requests appearing on the second menu include one or more of the following options: get up/move, bandage problem, clothes/gown, blood sugar check, IV hurts, get a bath, bathroom, brush teeth, walk, collect bathroom specimen, or other problem (see e.g. Fig. 7 8A 8B).  
With respect to dependent claim 10, the modified Traughber teaches in response to selection of the services option on the first menu, the specific patient requests appearing on the second menu include one or more of the following options: translator, chaplain/clergy, case manager/social worker, visitor information, or other service (see e.g. Fig. 8A).  
With respect to dependent claim 11, the modified Traughber teaches in response to selection of the room option on the first menu, the specific patient requests appearing on the second menu include one or more of the following options: I can't reach, room hot/cold, TV/remote control issue, adjust bed, machine is beeping, noisy, lights on/off, sheet change, spill, or other environmental (see e.g. Fig. 8B).  
With respect to dependent claim 12, the modified Traughber teaches in response to selection of the bring me option on the first menu, the specific patient requests appearing on the second menu include one or more of the following options: pen/paper, ice pack, pillow, blanket, or other need (see e.g. Fig. 8B).
 With respect to dependent claim 13, the modified Traughber does not expressly show in response to selection of the mother/baby option on the first menu, the specific patient requests appearing on the second menu include one or more of the following It will be understood that the particular methods and systems described herein are shown by way of illustration only and not as limitations.”).   Therefore, it would have been obvious to include alternative options such as the recited “mother/baby option.”  The displayed text is merely a design choice. 
With respect to dependent claim 14, the modified Traughber teaches locating equipment operable to determine a location of the tablet computer in a healthcare facility and the first menu is altered based on the location (see e.g. Fig. 6 and para [19]).  
With respect to dependent claim 16, the modified Traughber teaches after the patient makes the specific patient request using the tablet computer, the tablet computer is operable to display a status of the specific patient request while the specific patient request is pending (see e.g. para [427][430] Fig. 5A-I).  
With respect to dependent claim 17, the modified Traughber teaches the status includes fields that are highlighted to indicate that the specific patient request has been submitted, that the specific patient request has been accepted by a caregiver, and that the specific patient request has been completed (see e.g. para [427] [430] Fig. 5A-I).  
With respect to dependent claim 18, the modified Traughber teaches the tablet computer is configured to permit the patient to make specific patient requests by voice (see e.g. para [33][413][418]).  
With respect to dependent claim 19, the modified Traughber teaches the tablet computer is configured to permit the patient to make and receive phone calls and video calls (see e.g. para [40] – “enable use of a patient communication device 110 as a mobile phone for patient to make and receive calls through hospital network and/or an outside cellular carrier.”)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Traughber in view of Rao, Bolen and further in view of Moore et al. (hereinafter Moore) U.S. Patent Pub No. 2007/0061266.
With respect to dependent claim 4, Traughber does not expressly show the tablet computer is configured to display weather information based on a periodically received weather feed.  However, Traughber expressly teaches that user can browse internet, other type of Wide Area Network to get any information (see e.g. Fig. 7 para [220] [405][406]) and view TV channels (see e.g. Fig. 7).  Furthermore, Moore teaches display updated weather information on a medical device (see e.g. para [85] [277]). Both Moore and Traughber are directed to medical device GUI. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Traughber and Moore in front of them to further modify the modified system of Traughber to include the above feature.  The motivation to combine Traughber and Moore comes from Moore.  Moore discloses the motivation to (see para [85] [277]).
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Traughber in view of Rao, Bolen and further in view of Esaka (hereinafter Esaka) U.S. Patent Pub. No. 2013/0179920.
With respect to dependent claim 20, Traughber does not expressly show the tablet computer is configured to display the features discussed below.  However, Rao teaches showing on the tablet visitor hours, parking information, a cafeteria menu, hospital activities (see Fig. 33). Both Rao and Traughber are directed to medical device GUI. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Traughber and Rao in front of them to modify the system of Traughber to include the above feature.  The motivation to combine Traughber and Rao comes from Rao.  Rao discloses the motivation to show all related information to user (see para [33]). 
Traughber-Rao-Bolen does not expressly show that the tablet computer is configured to display a TV channel list.  However, Traughber expressly shows channel browsing interface (see e.g. Fig. 4) Furthermore, Esaka teaches display channel list on a tablet (see e.g. Fig. 2, 4 para [58][61]).  Both Esaka and Traughber are directed to tablet GUI. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Traughber and Esaka in front of them to modify the system of Traughber-Rao to include the above feature.  The motivation to combine Traughber and Esaka comes from Esaka.  Esaka discloses the motivation to show all channel list to user (see para [58][61] and Fig. 2, 4). 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179